Order entered July 22, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00380-CV

                   WOODS CAPITAL ENTERPRISES, LLC, Appellant

                                             V.

                     DXC TECHNOLOGY SERVICES LLC, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-05895-2018

                                         ORDER
        Before the Court is appellee’s July 18, 2019 unopposed second motion for an extension

of time to file its brief on the merits. We GRANT the motion and extend the time to July 25,

2019.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE